The opinion of the court was delivered by
Strong, J.
This is an appeal from a decree of the Orphans’ Court of Bedford county, confirming an amended return to an order of sale of the real estate of Jacob Diehl, deceased; and also from a decree reforming the account of his administrator, and making distribution of the balance in his hands. All the proceedings have been exceedingly irregular, and it is not without difficulty that we are able to give equitable relief against what was evidently a clear mistake.
The sale in the Orphans’ Court passed only the title which the decedent had. That court had no jurisdiction to decree the sale of any other real estate than that of Jacob Diehl. That estate was only an equitable one, and therefore the purchaser took an equitable one. The title of Dickinson, the vendor, was undisturbed. Of course, the purchase-money, at the sale by the administrator, was a substitute for no more than for the equity sold. The argument that the sale united both the legal and equitable interests in the purchaser, on the principle asserted in Love v. Jones, 4 Watts 465, Horbach v. Riley, 7 Barr 83, and Vierheller’s Appeal, 12 Harris 105, is based upon an entire misconception of those decisions. They were cases of sales under judgments obtained by vendors by articles for the purchase-money. The vendors were the actors. Not so in the present case. The administrator could only administer the assets of the *408decedent, who was the vendee, and, in making the sale, he was the agent of the law, not of the vendor. Whatever therefore were the proceeds of the sale conducted by him, they were the price of the estate which Jacob Diehl held at the time of his death.
The return to the order of sale was, that the administrator had sold the property for $2601, and the court confirmed the sale, on the 15th November 1855: a deed was then made to the purchaser. From the report of the auditor upon the administrator’s account, it appears, that by an arrangement between Dickinson, the owner of the legal title, Black, the purchaser, and the administrator, the entire estate in the land, both legal and equitable, was sold at the same time, and that the $2601 was, in fact, the purchase-money of both. The return to the order of sale was, therefore, a mistake; and the Orphans’ Court, if applied to in season by the administrator, would doubtless have permitted him to substitute an amended return accordant with the actual fact. But no such application was made. Dickinson, the vendor, on the 3d of September 1857, petitioned the court to direct an amendment of the return; and also a corresponding amendment of the administrator’s account. The court decreed in accordance with the prayer of the petition. This was all erroneous. Dickinson was not a party at whose instance the court could make such decrees; and it was too late, after the sale had been confirmed, and the deed had been made to the purchaser, to allow an amendment to the return of sale. The decrees must therefore be reversed.
But the administration account has not yet passed out of the hands of the Orphans’ Court. That may, at the instance of the administrator, be corrected. If it be established, to the satisfaction of that court, that both the legal estate of Dickinson and the equitable estate of Diehl were sold at the same time, and that the $2601 was what was agreed to be paid for both, then the administrator should be charged with the sum only for which the equitable interest sold, that is, with what the whole fee brought beyond the unpaid purchase-money due Dickinson. In the settlement of this administration account, the return to the order of sale is not conclusive of the amount of the proceeds of sale, and of course, not of the amount of the fund- in the hands of the administrator for distribution. Certainly, the widow and heirs, as i well as the creditors, might show that the decedent’s estate sold for moi*e than the administrator returned; and if they are not estopped by his return, neither is he, for estoppels must be mutual.
The decrees of the Orphans’ Court are reversed; and the record is remitted, with directions to order a settlement of the administration account upon the principles stated.